Order so far as appealed from modified by striking therefrom the direction that the service of the supplemental complaint be without prejudice to the position of the cause on the Special Term calendar, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. The plaintiff having withdrawn his equitable cause of action and substituted therefor a legal cause of action, the defendant is entitled to a notice of trial at Trial Term, since he has done nothing whereby his right to a jury trial has been lost. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sher;man, JJ.